DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Null on 1/4/2022.

Claims
1. (Currently Amended) A method of operating an electric motor, the method comprising:
 	powering the electric motor with a motor drive; 
 	driving a progressive cavity pump with the electric motor; monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor; and
 	performing a protective action as a function of the speed difference, 
 	wherein performing [[a]] the protective action as a function of the speed difference comprises performing the protective action responsive to the speed difference remaining:

(B) above a speed difference corresponding to a maximum torque boundary as a function of the observed speed, for a second time period.

2. (Currently amended) The method of claim 1, further comprising the protective action as a function of the speed difference comprises performing the protective action responsive to the speed difference reaching or exceeding a maximum speed difference.

12. (Currently Amended) A method of operating an electric motor, the method comprising: 
 	powering the electric motor with a motor drive; 
 	driving a progressive cavity pump with the electric motor; 
 	monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor; 
 	performing a protective action as a function of the speed difference,
wherein performing the protective action as a function of the speed difference comprises:
 	monitoring a maximum torque boundary between the observed speed and the speed difference; and  	
 	performing the protective action responsive to the speed difference remaining above the maximum torque boundary at any corresponding observed speed for a second time period.

15. (Currently Amended) A method of operating an electric motor, the method comprising:

 	driving a progressive cavity pump with the electric motor; 
 	monitoring a speed difference between an electrical speed and an observed speed of a rotor of the electric motor; and 
 	performing a protective action as a function of the speed difference, 
 	wherein performing [[a]] the protective action as a function of the speed difference comprises:
 	monitoring a safe operating zone defined by boundaries consisting of a minimum speed limit, a maximum speed limit, a maximum torque boundary, and a minimum power boundary; and
 	 if the speed difference is below the maximum speed difference, performing the protective action responsive to the speed difference and the observed speed indicating that one of the boundaries has been crossed for a time period corresponding to the one of the boundaries that has been crossed.


Response to Arguments
 	Regarding the 112(a) rejection of claim 5, applicant argues the subject matter of claim 5 refers to applicant’s admitted prior art. Therefore, the claim rejection is withdrawn.
	Regarding the term electrical speed, applicant argues that the claimed electrical speed corresponds to the commanded speed, which is the frequency of the motor voltage. Thus, the claim is now understood to be interpreted as the “electrical speed” which corresponds to the 


Allowable Subject Matter
Claims 1-5, 7-8, 10-18 and 21-24 are allowed.
	The closest prior art of record:
 	Fielder discloses the use of a variable speed drive to operate a progressive cavity pump. 
 	Reddy discloses determining the difference between a sensed and a calculated motor speed and performing a protective action based on the difference. Neither of these references discloses the method of controlling a progressive cavity pump according to the limitations of previous claims 6, 12 and 15 filed 4/18/19, or the method of controlling a progressive cavity pump according to the limitations added to claim 18 in the amendment filed 10/11/21. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746